EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
1. In claim 1 on the 6th line, delete “and NH” .
2. In claim 1 on the 8th line, delete “methoxy group,” .
3. In claim 2 delete the 1st line in its entirety and on the 2nd line insert  - - - A  - - -
before “quinolinone” and on the same line delete “is” .


/EMILY A BERNHARDT/           Primary Examiner, Art Unit 1624